DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
This action is responsive to communications through the applicant’s application filed on 11/25/2019.

Information Disclosure Statement
IDSs submitted on 11/25/2019 have been considered by examiner.  A signed and initialed copy is attached hereto.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of made of record: 
Morita (US 2013/0024909), teaches storing access right information that indicates for each user of a plurality of users, each access right of the set of access rights is associated with computing resources and for each user associates with one of a plurality of business units; storing business unit information that indicates business unites, business unit hierarchy of business units, and positioned either above or below the other business unit in the business hierarchy (para.[0004]-[0005], [0008], [0038]).  

Tokutani (US 2009/0300711) discloses the access control model the hierarchical relationship among roles (para.[0065], and detecting if any duty segregation violation in accordance with the access right management (para.[0102]), also detect for role assignment/modify that violate the rules (para.0262], and figure 22).  
However, the prior art in record do not disclose the request to modify access right specifies the direction of the business unit hierarchy, using the direction of business hierarchy to determine business unit related to the business unit specified in the request, and determine if the modify access right violate the separation-of-duties information as recited in independent claim 1, and similar claimed elements in claims 8, and 15.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/8/2021